Citation Nr: 0822025	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-32 172					)        DATE
	)		
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for a left hand 
disorder. 

2.	Entitlement to service connection for a left arm 
disorder.  

3.	Entitlement to service connection for a neck disorder.

4.	Entitlement to service connection for residuals of a head 
injury. 

5.	Entitlement to service connection for venereal disease, 
to include residuals of gonorhea. 

6.	Entitlement to service connection for residuals 
associated with a motor vehicle accident, to include 
injuries to the head, face, upper lip and right hand.  


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States
	
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1987 to October 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, 
which: (1) granted service connection for degenerative disc 
disease of the lumbar spine, evaluated at 10 percent; (2) 
granted service connection for status post-surgery residuals 
of a left little finger injury, assessed at zero percent, and 
denied service connection for: (3) a left hand disorder; (4) 
a neck disorder; (5) residuals of gonorrhea; (6) a head 
injury; (7) a left arm disorder; and (8) disabilities 
associated with a car accident.  The RO issued a notice of 
the decision in August 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in April 2006.  Subsequently, in 
August 2006 the RO provided a Statement of the Case (SOC), 
and thereafter, in September 2006, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in September 2007.  

The veteran requested a travel Board hearing on this matter, 
which was held in May 2008 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

As reflected in the veteran's March 2006 NOD, he stated that 
"I would like to clarify my Left Hand disability to include 
the Surgical Repair of my Left Little Finger.  My dominate 
[sic] hand is my Left.  Usage of my Left hand causes extreme 
pain.  During the Surgery part of the tendon on my Left 
Forearm was used to repair the PIP joint.  This has caused 
difficulties with obtaining employment."  From this 
statement, the Board is unclear whether the veteran wishes to 
initiate an objection to the noncompensable rating assigned 
for his service connected residuals, status post-surgery, 
left little finger.  Under such a circumstance, the Board 
refers this matter to the RO, which should: (1) clarify 
whether the veteran wishes to pursue such a claim; and (2) if 
he does, adjudicate the claim after conducting any additional 
development necessary.  

With respect to the veteran's claims for service connection 
for a left arm disorder, a neck or cervical spine disability, 
residuals of a head injury, venereal disease (to include 
residuals of gonorrhea) and residuals of other injuries 
sustained in a motor vehicle accident, these aspects of the 
appeal are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate 
the claim addressed in this decision; of the information 
VA failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service medical records (SMRs) are negative 
of any complaints of, treatment for or diagnosis of a 
left hand disorder (other than his left little finger 
disability for which he is already service connected), 
and the current medical evidence of record does not 
disclose that the veteran has a left hand disorder (apart 
from his service connected left little finger 
disability).


CONCLUSION OF LAW

Service connection for a left hand disability (other than the 
veteran's service-connected left little finger disability) is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 and October 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim, and of the information the 
RO failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2005 and October 2006 letters from the RO satisfy 
these mandates. The May 2005 letter informed the veteran 
about the type of evidence needed to support his claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination for him, and, although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession.  See 73 Fed. Reg. 23353, 23354 (Apr. 30, 
2008).  The October 2006 letter notified the veteran about 
the manner in which VA calculates disability ratings and 
assigns effective dates in accordance with Dingess.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the August 2005 RO decision that is the subject of this 
appeal in its May 2005 letter.  With respect to notification 
of the two Dingess elements pertaining to effective dates and 
disability ratings, however, the RO did not supply timely, 
pre-adjudicatory notice in its October 2006 correspondence.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the untimely Dingess notice has been 
rebutted.  Specifically, the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the September 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       
 
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a May 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
As explained in the analysis below, this evaluation ruled out 
a current diagnosis of a left hand disability.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's March 1987 Report of Medical Examination for 
Enlistment reflects a normal clinical assessment of all 
systems, except for a notation indicating that he had 
fractured his right ankle in 1978.  In his companion Report 
of Medical History, the veteran conveyed that he was in good 
health.  

SMRs dated September 1987, October 1988, April 1991, May 
1991, June 1991, July 1991 and September 1991 reflect that 
the veteran sustained an injury to the left little finger, 
which caused a deformity for which he underwent surgery and 
physical therapy.  

A preliminary, February 1991 Report of Medical Examination 
for Separation reflects a normal clinical evaluation of all 
systems except for the upper extremities, in particular the 
left fifth digit.  In an accompanying Report of Medical 
History, the veteran conveyed that he was in "ok" health, 
and that he had broken bones, and a bone or joint deformity.  
He did not elaborate further with respect to these 
complaints.       

The veteran's October 1991 Report of Medical Examination for 
Separation contains an abnormal clinical evaluation of the 
finger.  In his accompanying Report of Medical History for 
Separation, the veteran complained of having broken bones.  
The veteran elaborated that he had a painful left finger 
joint, a hand surgery in April 1991, arthritis of the left 
little finger, and that he had fallen in October 1990.      

December 2000 VA medical notes document that the veteran fell 
down some stairs, causing pain to his left shoulder and back 
of the neck.  At this time, he had no bruises and he could 
wiggle his fingers, move his arm forward and backward and was 
able to work.    
  
In May 2005 the veteran underwent a VA examination of the 
left hand, to include the left little finger.  The examiner 
reviewed the claims file.  The veteran complained of left arm 
pain and left hand pain, and reported sustaining a fall down 
stairs post-service in July 1998 and December 2000, where he 
injured his shoulder and neck.

A physical examination of the upper extremities revealed "no 
weakness, pain, fatigue or instability . . . with repetitious 
use," and the veteran used no assistive devices.  The 
clinician observed that the veteran performed "[a]ll 
maneuvers . . . easily with minimal exertion."  In addition, 
an examination of the left hand  revealed bilateral grip 
strength and individual finger strength of 5/5.  The examiner 
also found that "[r]epetitious use of both hands in 
squeezing a ball 12 times each, shows no weakness, pain or 
fatigue during that maneuver."  He did not diagnose the 
veteran with any left hand disorder, but merely determined 
that the veteran continued to have decreased range of motion 
of the left little finger from his in-service surgery.       

In August 2005 the RO granted service connection for 
degenerative disc disease of the lumbar spine (L2-3, L3-4) as 
well as status post-surgery, left little finger, both 
effective from October 2004, the date the RO received the 
veteran's claims.  

b. Discussion
The Board determines that the evidence weighs against the 
veteran's service connection claim for a left hand 
disability.  Specifically, as noted above, the veteran is 
already service connected for a disability of the left little 
finger, and the most recent VA examination of the left hand 
did not disclose any left hand malady (apart from the already 
service connected left little finger disability).  In the 
absence of a current diagnosis of a left hand malady, the 
Board cannot grant service connection.  Simply put, in the 
absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 
supra.  Accordingly, service connection for a left hand 
disability is not warranted.  

IV. Conclusion 
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left hand disability.  Accordingly, 
the benefit of the doubt doctrine is not applicable and the 
claim must be denied. 38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a left hand disorder is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's service connection claims 
for: (1) a left arm disorder, to include as secondary to his 
service connected left finger disability (status post-
surgery); (2) a neck disorder; (3) residuals of a head 
injury, to include headaches, scars and any existing organic 
brain disease attributable to the in-service head injury; (4) 
residuals of gonorrhea; and (5) any residuals associated with 
an in-service motor vehicle accident, to include disorders of 
the face, right hand and upper lip.  38 C.F.R. § 19.9 (2007).  
Pertinent evidence is set forth below.

a. Factual Background
As noted above, the veteran's March 1987 Report of Medical 
Examination for Enlistment reflects a normal clinical 
assessment of all systems, except for a notation indicating 
that he had fractured his right ankle in 1978.  In his 
companion Report of Medical History, the veteran conveyed 
that he was in good health.

An August 31, 1987 Chronological Record of Medical Care notes 
that the veteran had made a request to discontinue shaving, 
as he had been involved in a motor vehicle accident three 
days before.

December 1988 SMRs reflect that the veteran had testicular 
pain, dysuria and frequency in urination.  At this time he 
had tenderness to palpation in the pubic area and enlarged 
inguinal nodes on the left side.  The veteran underwent a 
Giemsa (GM) stain, which revealed positive results for cocci 
(too numerous to count (TNTC)).  The clinician prescribed 
doxycycline and diagnosed the veteran with epididmytis.  By 
January 1989 the veteran's symptoms had improved, but a March 
1991 SMR denotes the veteran's diagnosis of condyloma 
acuminate (genital warts), for which he had previously 
received treatment in July 1989.  

In December 1989, the veteran complained of having thoracic 
and low back pain, as well as upper back pain due to his 
having slipped and fallen out of his car.  In addition, in 
September 1990, the veteran received medical treatment after 
having fallen 15 feet down a hatch, landing on his back.  
Medics noted that he sustained a one-inch laceration on the 
scalp/occipital skull with an abrasion in the right lumbar 
spine area.  The veteran continued to complain of low back 
pain, as reflected in October 1990, April 1991, and September 
1991 SMRs, and he indicated that he experienced neck pain in 
September 1991.

A preliminary, February 1991, Report of Medical Examination 
for Separation reflects a normal clinical evaluation of all 
systems except for the upper extremities (left fifth digit).  
The clinician also noted the presence of a back problem, 
although he assigned a normal clinical evaluation for the 
spine.  In an accompanying Report of Medical History, the 
veteran conveyed that he was in "ok" health, and that he 
had frequent or severe headaches, cramps in the legs, broken 
bones, a bone or joint deformity and recurrent back pain.  He 
did not elaborate further with respect to these complaints.       

The veteran's October 1991 Report of Medical Examination for 
Separation contains an abnormal clinical evaluation of the 
spine, specifically the lower back.  In his accompanying 
Report of Medical History for Separation, the veteran 
complained of having frequent or severe headaches, a head 
injury, broken bones, recurrent back pain and a venereal 
disease (which would include gonorrhea and genital warts).  
The veteran elaborated that he had a headache due to his 
backache, a head injury in October 1990, gonorrhea in the 
past, and that he had fallen in October 1990.      

December 2000 VA medical notes document that the veteran fell 
down some stairs, causing pain to his left shoulder and back 
of the neck.  At this time, he had no bruises, he could move 
his arm forward and backward, and he was able to work.  A 
March 2001 VA medical record conveys that the veteran had a 
tender neck with cervical adenopathy in relation to his 
pharyngitis.  

In May 2005 the veteran underwent a VA examination of the 
back (and left hand, to include the left little finger), 
where, as noted above, the examiner reviewed the claims file.  
The veteran recounted how he had injured his back during 
service in a car accident in August 1987 as well as when he 
fell down a hatch in September 1990.  He also complained of 
back pain and left arm pain, and reported sustaining a fall 
down stairs post-service in July 1998, where he injured his 
shoulder and neck, as well as in December 2000.  Currently, 
he complained of experiencing neck pain, which radiated to 
the left shoulder.  

A physical examination of the neck revealed that it appeared 
normal and was non-tender.  The veteran could rotate left to 
70 degrees, right to 60 degrees; and could extend and flex to 
50 degrees, with lateral bilateral flexion to 35 degrees.  X-
rays of the cervical spine revealed the presence of 
intervertebral osteochondritis, with degenerative changes at 
the C4-5 and C5-6 levels; mild arthrosis of the uncovertebral 
joints at the C5-6 and C6-7 levels with associated slight 
narrowing of the intervertebral foramina; and possible mild 
torticollis manifested by inclination of the head and upper 
cervical spine to the left.   

Based on these data and a physical examination, the clinician 
determined that the veteran had "[d]ecreased range of motion 
noted only on rotation.  Review of service medical records 
notes injury while on Westpack cruise; seen in the clinic in 
09/1991 for back pain before leaving service.  Post service 
alcohol abuse and medical clinician and Emergency Room 
records for altercations and falling down stairs are also 
contributory to the increase in pain in the recent years for 
his back and neck.  By patient history, he is symptomatic 
daily."  He diagnosed the veteran with possible degenerated 
disc C4-5, C5-6 and arthrosis of the cervical spine, but 
offered no assessment of the veteran's left arm, any head 
injury residuals, gonorrhea residuals or residuals of a car 
accident.   

In December 2006 the RO requested medical records from the 
American Mission Hospital (AMH) in Bahrain.  Thereafter, in 
January 2007, the AMH provided a response, which informed the 
RO that it could not locate any records of treatment 
administered to the veteran from January 1, 1988 to December 
31, 1989.  

As reflected in his January 2008 VA Form 646, the veteran, 
through his accredited representative, contended that VA did 
not properly develop his service connection claim for 
residuals of a motor vehicle accident, in that "there is no 
record that a request to local Authorities for records was 
sent."  He also stated that the Navy "used a tendon from 
his left arm to repair the Left Hand and Left Little finger 
thereby causing weakness on use."  

During his May 2008 Travel Board hearing the veteran 
testified that he had been in a car accident during service, 
for which he received treatment on the face.  Hearing 
Transcript at 2-3, 6.  He reported that he felt sore and hurt 
for days after the accident, and that he injured his head, 
face, hands and upper lip.  Hearing Transcript at 3, 6.  In 
addition, the veteran stated that since the car accident he 
had experienced short term memory loss.  Hearing Transcript 
at 11.  The veteran also recalled that he had undergone left 
little finger surgery during service and removal of part of 
his left arm tendon was performed at that time to repair 
residuals of his in-service finger injury.  Hearing 
Transcript at 4.  This, in turn, has weakened the veteran's 
left arm, by his report.  Hearing Transcript at 4, 5.  He 
also conveyed that he had received a diagnosis of gonorrhea 
while serving in Bahrain.  Hearing Transcript at 7.    

The veteran further indicated that his 15-foot fall down a 
hatch while on active duty and sustained head and back 
injuries, he also injured his cervical spine.  Hearing 
Transcript at 5.  The area where he injured his head 
currently was numb and had been since the accident.  Hearing 
Transcript at 5.  He also reported having back and neck pain 
since that fall.  Hearing Transcript at 10-11.  As for the 
claimed left arm disorder, the veteran stated that he had 
decreased left arm strength as well as stabbing pain 
radiating up the arm that he believed to be secondary to his 
in-service left finger surgery.  Hearing Transcript at 9.             

b. Discussion
With respect to the veteran's claim for service connection 
for a left arm disorder,  the Board notes that the RO did not 
develop or adjudicate this issue on a secondary basis and the 
veteran claims he has a left arm disability secondary to his 
service connected left little finger disability.  See Hearing 
Transcript at 4, 5, 9; January 2008 VA Form 646.  Although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).  However, different law applies to the 
secondary service connection aspect of this claim and the 
veteran has not been furnished with the applicable regulation 
and an amendment to that regulation.  See 38 C.F.R. § 3.310; 
71 Fed. Reg. 52744 (2006).  As the veteran has expressly 
raised this aspect of the claim, the RO must adjudicate it 
after providing proper VCAA notice and providing a VA 
examination to determine whether he currently has a left arm 
malady and the likelihood that this disorder was caused or 
aggravated by his service-connected postoperative left finger 
disability. 

Turning to the veteran's claim for service connection for a 
neck disorder, the Board notes that the veteran's SMRs 
document that he sustained injuries during a fall and 
thereafter complained of neck pain.  While the May 2005 VA 
radiologist diagnosed the veteran with intervertebral 
ostochondritis, mild arthrosis and possible mild torticollis, 
the May 2005 VA examiner who authored the medical opinion 
only offered his conclusion that "[p]ost service alcohol 
abuse and medical clinic and Emergency Room records for 
altercations and falling down stairs are also contributory to 
the increase in pain in the recent years for his back and 
neck"; he did not render a clear opinion as to whether it is 
at least as likely as not that the veteran's current cervical 
spine disorders are causally related to his in-service 
traumas.  In this regard, the Board determines the May 2005 
opinion to be inadequate, and therefore, it must secure a new 
medical opinion that specifically addresses the issue of a 
possible nexus between his in-service injuries and his 
current neck disorder.  It is pertinent to note that, if the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In terms of the veteran's claim for service connection for 
residuals of a head injury, again, his SMRs clearly document 
that he incurred a head trauma for which he received 
treatment in September 1990.  The veteran also complained of 
having headaches upon his service discharge and has indicated 
that he has experienced memory problems ever since that 
accident.  In the Board's view, such evidence warrants a VA 
examination to determine whether he has any residuals of a 
head trauma, and whether any such current residuals are 
likely causally related to his documented in-service head 
trauma.       

With respect to the veteran's claim for service connection 
for residuals of gonorrhea, the Board notes that the RO 
elected not to schedule the veteran for a medical examination 
for this claimed disorder, but the veteran's SMRs suggest 
that he had venereal disease, to include gonorrhea and 
condyloma acuminate or genital warts, during his period of 
active duty.  As the veteran claims that he has a venereal 
disease or residuals of same and he has not been provided 
with an examination, the Board determines that a VA 
examination is warranted.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  

Finally, in regard to the veteran's claim for service 
connection for residuals of a car accident sustained during 
his period of active service, the Board determines that the 
AMC/RO must make attempts to develop the record as it relates 
to this issue.  In particular, it must attempt to acquire 
police reports and private hospital or other medical records 
identified by the veteran that would document the occurrence 
of said accident as well as any treatment received therefore.  
In addition, the RO must provide a VA medical examination to 
determine whether the veteran has any residuals attributable 
to the in-service car accident.   




Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2007).  Notice consistent with 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) with 
respect to the claims must:

(a) inform the claimant about the information 
and evidence not of record that is necessary 
to substantiate the claim for the benefit 
sought; (b) inform the claimant about the 
information and evidence that VA will seek to 
provide; and (c) inform the claimant about 
the information evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer 
requires that VA request that the claimant 
provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 
23353, 23354 (Apr. 30, 2008).  

The AMC/RO should provide the veteran with 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish ratings and effective 
dates for the benefit sought as outlined by 
the Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).  

2. The AMC/RO must also notify the veteran 
and his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, 
for the purpose of  implementing the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of 
the aggravation of a nonservice-connected 
disorder (i.e., left arm malady) by service-
connected disability (i.e., left little 
finger disability).  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies 
Allen and adds language that requires that a 
baseline level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

3. The AMC/RO should ask the veteran to 
identify the date and location of his in-
service car accident, as well as the hospital 
where he received any treatment after said 
accident.  Thereafter, the AMC/RO should make 
attempts to acquire the evidence identified 
by the veteran and associate such evidence 
with the claims file.
		
4. The veteran must be afforded VA medical 
examinations for the purposes of: (1) 
determining whether he currently has a left 
arm disorder, and if so, the likelihood that 
said disorder is causally related to his 
service connected status post-surgery, left 
little finger disability; (2) determining 
whether the veteran's current cervical spine 
disorder, diagnosed as arthrosis and 
degenerative disc disease, is related to his 
documented in-service neck injuries; (3) 
determining whether he currently suffers from 
residuals of a head injury, to include  
memory loss and headaches, and the likelihood 
that any such residuals are causally related 
to his documented in-service head trauma; (4) 
determining whether he currently suffers from 
a venereal disease or residual's of same, to 
include gonorrhea and genital warts, and the 
likelihood that such is causally related to 
an in-service venereal disease; and (5) 
determining whether he currently suffers from 
any residuals of a car accident, to include 
injuries to the head, face, upper lip and 
right hand.  The examiner should review 
relevant portions of the claims file and 
indicate as such in the examination report.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the veteran (to include 
treatment and medication history), the 
physical examination, and any laboratory 
tests that are deemed necessary, the 
clinician is requested to answer the 
following questions:

(a) If the clinician determines that the 
veteran currently suffers from a left arm 
disorder, is it at least as likely as not (50 
percent or greater probability) that the 
veteran's current left arm disorder was 
caused or aggravated by his service connected 
status post-surgery, left little finger 
disability?  

The Board advises that "aggravation" is 
defined for legal purposes as a chronic 
worsening of the underlying condition, as 
opposed to a temporary flare-up of symptoms.  

If the veteran's left arm disorder was 
aggravated by his service-connected left 
little finger disability, to the extent that 
is possible, the examiner is requested to 
provide an opinion as to approximate baseline 
level of severity of the left arm disorder 
(e.g., slight, moderate) before the onset of 
aggravation.  

(b) Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's current cervical spine disorder, 
diagnosed as arthrosis and degenerative disc 
disease, is causally related to his active 
service or any incident thereof, to include 
the documented in-service neck injuries?

(c) If the clinician determines that the 
veteran currently suffers from residuals of a 
head injury, to include memory loss and 
headaches, is it at least as likely as not 
(50 percent or greater probability) that any 
such current residual is causally related to 
his active service or any incident thereof, 
to include the documented head trauma?

(d) If the clinician determines that the 
veteran currently suffers from a venereal 
disease or residuals of same, is it at least 
as likely as not (50 percent or greater 
probability) that such is causally related to 
his active service or any incident thereof, 
to include the documented treatment for and 
diagnosis of genital warts?

(e) If the clinician determines that the 
veteran currently suffers from residuals of 
injuries to the head, face, upper lip or 
right hand, is it at least as likely as not 
(50 percent or greater probability) that the 
veteran's current disorders are causally 
related to his in-service car accident?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.  

The examiner is also requested to provide a 
rationale for any opinion expressed.  The 
clinician is advised that if a conclusion 
cannot be reached without resort to 
speculation, s/he should so indicate in the 
examination report.  

5.  Then, after completion of any other 
notice or development indicated by the state 
of the record, with consideration of all 
evidence added to the record subsequent to 
the last SSOC, the AMC/RO must readjudicate 
the veteran's claims.  If any claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an opportunity 
to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


